                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

ALPHONCY DANGERFIELD ET AL,

        Plaintiff,                                                        ORDER
   v.
                                                                 Case No. 18-cv-1016-jdp
GARDNER ET AL,

        Defendants.


        Plaintiff Alphoncy Dangerfield has submitted a certified inmate trust fund account

statement for the six month period preceding the complaint in support of the pending

motion to proceed without prepayment of the filing fee.            Accordingly, the court must

determine whether plaintiff qualifies for indigent status and, if so, calculate an initial partial

payment of the $350.00 fee for filing this case.

        Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).             Using

information for the relevant time period from plaintiff’s trust fund account statement, I

calculate plaintiff’s initial partial filing fee to be $350.00. For this case to proceed, plaintiff

must submit this amount on or before January 18, 2019.

        If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with prison authorities to pay the

remainder from plaintiff’s release account.
                                           ORDER

       IT IS ORDERED that,

       1.      Plaintiff Alphoncy Dangerfield is assessed $350.00 as an initial partial

payment of the $350.00 fee for filing this case. Plaintiff is to submit a check or money order

made payable to the clerk of court in the amount of $350.00 or advise the court in writing

why plaintiff is not able to submit the assessed amount on or before January 18, 2019.

       2.      If, by January 18, 2019, plaintiff fails to make the initial partial payment or

show cause for failure to do so, plaintiff will be held to have withdrawn this action

voluntarily.




               Entered this 28th day of December, 2018.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge




                                              2
